     Case 1:19-cv-01423-DAD-EPG Document 27 Filed 09/09/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALFREDO ANISETO FLORES,                            No. 1:19-cv-01423-NONE-EPG-HC
12                      Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13          v.                                          PETITION, DENYING PETITIONER’S
                                                        MOTION TO STAY, DIRECTING THE
14   J. SULLIVAN,                                       CLERK OF COURT TO ASSIGN DISTRICT
                                                        JUDGE AND CLOSE CASE, AND
15                      Respondent.                     DECLINING TO ISSUE A CERTIFICATE OF
                                                        APPEALABILITY
16
                                                        (Doc. Nos. 11, 20, 23)
17

18

19          Petitioner Alfredo A. Flores is a state prisoner proceeding pro se with a petition for writ of

20   habeas corpus under 28 U.S.C. § 2254. On April 8, 2020, the assigned magistrate judge

21   recommended the respondent’s motion to dismiss the petition for failure to state a cognizable

22   federal habeas claim be granted. (Doc. No. 20.) The findings and recommendations were served

23   on petitioner and contained notice that any objections were to be filed within thirty (30) days of

24   the date of service of that order. The court subsequently granted petitioner two extensions of time

25   to file his objections. (Doc. Nos. 22, 26.) In lieu of filing his objections, petitioner instead filed a

26   motion to stay on June 12, 2020. (Doc. No. 23.)

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court holds that the
                                                        1
     Case 1:19-cv-01423-DAD-EPG Document 27 Filed 09/09/20 Page 2 of 3

 1   findings and recommendations are supported by the record and proper analysis. Accordingly, the

 2   court will adopt the findings and recommendations.

 3           As noted, petitioner now seeks to stay this federal habeas proceeding and hold it in

 4   abeyance until he exhausts his claims in state court. (Doc. No. 23.) However, the failure to

 5   exhaust his claims was not the basis of the magistrate judge’s recommendation that the petition be

 6   dismissed. It is true that respondent moved to dismiss the petition both for failure to state a

 7   cognizable claim for federal habeas relief and for failure to exhaust, the magistrate judge relied

 8   only on the former—not on the latter— as the ground for dismissal. (See Doc. No. 20 at 3 n.2.)1

 9   For the above reasons, petitioner’s motion to stay will be denied.

10           The court must now turn to whether a certificate of appealability should be issued. A

11   petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

12   denial of his petition, and an appeal is only allowed in certain circumstances. Miller-El v.

13   Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. Courts should issue a certificate of

14   appealability only if “reasonable jurists could debate whether (or, for that matter, agree that) the

15   petition should have been resolved in a different manner or that the issues presented were

16   ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

17   (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). In the present case, the

18   court finds that reasonable jurists would not find the court’s determination that the petition should

19   be dismissed debatable or wrong, or that petitioner should be allowed to proceed further.

20   Therefore, the court declines to issue a certificate of appealability.
21   /////

22   /////

23

24   1
       Moreover and in any event, it appears that petitioner has also failed to satisfy the requirements
     for the granting of a stay pending exhaustion. “[S]tay and abeyance [is] available only in limited
25   circumstances” and only when there is “good cause” for the failure to exhaust, the “unexhausted
26   claims are potentially meritorious,” and “there is no indication that the petitioner engaged in
     intentionally dilatory litigation tactics.” See Rhines v. Weber, 544 U.S. 269, 277–78 (2005).
27   Here, petitioner has failed to establish “good cause” or that his habeas petition is “potentially
     meritorious” in light of the magistrate judge’s conclusion that his claim is not cognizable in these
28   federal habeas proceedings.
                                                        2
     Case 1:19-cv-01423-DAD-EPG Document 27 Filed 09/09/20 Page 3 of 3

 1         Accordingly:

 2         1. The findings and recommendations issued on April 8, 2020 (Doc. No. 20) are

 3               ADOPTED;

 4         2. Respondent’s motion to dismiss (Doc. No. 11) is GRANTED;

 5         3. The petition for writ of habeas corpus is DISMISSED;

 6         4. Petitioner’s motion to stay (Doc. No. 23) is DENIED;

 7         5. The Clerk of Court is DIRECTED to assign a district judge to this case for the purpose

 8               of closing the case and then to close the case; and

 9         6. The court DECLINES to issue a certificate of appealability.

10   IT IS SO ORDERED.
11
        Dated:     September 8, 2020
12                                                         UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
